DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-15, 17, 18, and 20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0308569 to Heathcoat, Jr. et al. (hereinafter “Heathcoat”).
With regards to claim 12, Heathcoat discloses a control system (50’ - see also title and abstract) for steering a vehicle (see paragraphs [0071], [0072], [0103]-[0110] as well as FIG. 1) having at least a left wheel and a right wheel (each labeled 22) oppositely disposed (see FIG. 1), torque being applied to said left wheel (see paragraph [0102]) by a left hydraulic pump (54) having a left swash plate (64), torque being applied to said right wheel (see paragraph [0102]) by a right hydraulic pump (also 54) having a right swash plate (also 64 – additionally, see at least paragraphs [0073], [0074], [0081], [0083], [0102], [0123]-[0125], and [0144] – which disclose that the vehicle and system described therein includes a left and a right hydrostatic transmission, each including a hydraulic pump having a swashplate despite only one side being described in detail at times in the specification), said control system comprising:
a controller (20); 
a left swash plate sensor (66) in communication with said controller, said left swash plate sensor for measuring a left swash plate angle and sending signals indicative of said left swash plate angle to said controller;
a right swash plate sensor (also labeled 66) in communication with said controller, said right swash plate sensor for measuring a right swash plate angle and sending signals indicative of said right swash plate angle to said controller;
a left swash plate actuator (either of 69, 71) in communication with said controller for adjusting a left swash plate angle of said left swash plate;
a right swash plate actuator (also labeled 69, 71 – either of) in communication with said controller for adjusting a right swash plate angle of said right swash plate; wherein
said controller is adapted to receive said signals indicative of said left and said right swash plate angles, compare said left and right swash plate angles with one another, and to adjust said left and right swash plate angles using said left and right swash plate actuators pursuant to a control method executed by said controller (see at least paragraphs [0081], [0089], [0090]-[0092], [0095]-[0099], [0123]-[0125], [0128], [0129], [0143], and [0144]. Notably, the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform).
With regards to claim 13, Heathcoat discloses a control system (50’ - see also title and abstract) for steering a vehicle (see paragraphs [0071], [0072], [0103]-[0110] as well as FIG. 1) having at least a left wheel and a right wheel (each labeled 22) oppositely disposed (see FIG. 1), torque being applied to said left wheel (see paragraph [0102]) by a left hydraulic pump (54) having a left swash plate (64), torque being applied to said right wheel (see paragraph [0102]) by a right hydraulic pump (also 54) having a right swash plate (also 64 – additionally, see at least paragraphs [0073], [0074], [0081], [0083], [0102], [0123]-[0125], and [0144] – which disclose that the vehicle and system described therein includes a left and a right hydrostatic transmission, each including a hydraulic pump having a swashplate despite only one side being described in detail at times in the specification), said control system comprising:
a controller (20);
+a left swash plate sensor (66) in communication with said controller, said left swash plate sensor for measuring a left swash plate angle and sending signals indicative of said left swash plate angle to said controller; 
a right swash plate sensor (also labeled 66) in communication with said controller, said right swash plate sensor for measuring a right swash plate angle and sending signals indicative of said right swash plate angle to said controller;
at least one swash plate actuator (either of 69, 71 with respect to left swash plate and also labeled 69, 71 with respect to the right swash plate) in communication with said controller for adjusting a left swash plate angle of said left swash plate and a right swash plate angle of said right swash plate; wherein
said controller is adapted to receive said signals indicative of said left and said right swash plate angles, compare said left and right swash plate angles with one another, and to adjust said left and right swash plate angles using said at least one actuator pursuant to a control method executed by said controller (see at least paragraphs [0081], [0089], [0090]-[0092], [0095]-[0099], [0123]-[0125], [0128], [0129], [0143], and [0144]. Notably, the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform).
With regards to claim 14, Heathcoat discloses a differentially steered vehicle (see title, abstract, FIG. 1, and at least paragraph [0103]), said vehicle comprising:
a chassis (unlabeled, see FIG. 1) having an engine (56) and a plurality of wheels (22, see also FIG. 1) mounted thereon including a left wheel and a right wheel disposed on opposite sides of said vehicle (each labeled 22, see FIG. 1);
a left hydraulic motor (60) operatively associated with said left wheel;
a right hydraulic motor (also labeled 60) operatively associated with said right wheel;
a left hydraulic pump (54) driven by said engine, said left hydraulic pump operatively associated with said left hydraulic motor and having a left swash plate (64, see also paragraph [0091]);
a right hydraulic pump (also labeled 54) driven by said engine, said right hydraulic pump operatively associated with said right hydraulic motor and having a right swash plate (also labeled 64, see also paragraph [0091]);
a controller (20);
a left swash plate sensor (66) in communication with said controller, said left swash plate sensor for measuring a left swash plate angle and sending signals indicative of said left swash plate angle to said controller;
a right swash plate sensor (also labeled 66) in communication with said controller, said right swash plate sensor for measuring a right swash plate angle and sending signals indicative of said right swash plate angle to said controller;
a left swash plate actuator (either of 69, 71) in communication with said controller for adjusting a left swash plate angle of said left swash plate;
a right swash plate actuator (also labeled 69, 71 – either of) in communication with said controller for adjusting a right swash plate angle of said right swash plate; wherein
said controller is adapted to receive said signals indicative of said left and said right swash plate angles, compare said left and right swash plate angles with one another, and to adjust said left and right swash plate angles using said left and right swash plate actuators pursuant to a control method executed by said controller (see at least paragraphs [0081], [0089], [0090]-[0092], [0095]-[0099], [0123]-[0125], [0128], [0129], [0143], and [0144]. Notably, the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform).
With regards to claim 15, Heathcoat discloses that the invention disclosed therein can be incorporated into a vehicle such as a tractor (see paragraphs [0071], [0072], [0103], and [0110] – paragraph [0110] specifically references “tractors”).
With regards to claim 17, Heathcoat discloses a differentially steered vehicle (see title, abstract, FIG. 1, and at least paragraph [0103]), said vehicle comprising:
a chassis (unlabeled, see FIG. 1) having an engine (56) and a plurality of wheels (22, see also FIG. 1) mounted thereon including a left wheel and a right wheel disposed on opposite sides of said vehicle (each labeled 22, see FIG. 1);
a left hydraulic motor (60) operatively associated with said left wheel; 
a right hydraulic motor (also labeled 60) operatively associated with said right wheel;
a left hydraulic pump (54) driven by said engine (see paragraph [0083]), said left hydraulic pump operatively associated with said left hydraulic motor and having a left swash plate (64);
a right hydraulic pump (also labeled 54) driven by said engine (see paragraph [0083]), said right hydraulic pump operatively associated with said right hydraulic motor and having a right swash plate (also labeled 64);
a controller (20);
a left swash plate sensor (66) in communication with said controller, said left swash plate sensor for measuring a left swash plate angle and sending signals indicative of said left swash plate angle to said controller;
a right swash plate sensor (also labeled 66) in communication with said controller, said right swash plate sensor for measuring a right swash plate angle and sending signals indicative of said right swash plate angle to said controller;
at least one swash plate actuator (either of 69, 71 with respect to left swash plate and also labeled 69, 71 with respect to the right swash plate) in communication with said controller for adjusting a left swash plate angle of said left swash plate and a right swash plate angle of said right swash plate; wherein
said controller is adapted to receive said signals indicative of said left and said right swash plate angles, compare said left and right swash plate angles with one another, and to adjust said left and right swash plate angles using said at least one actuator pursuant to a control method executed by said controller (see at least paragraphs [0081], [0089], [0090]-[0092], [0095]-[0099], [0123]-[0125], [0128], [0129], [0143], and [0144]. Notably, the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform).
With regards to claim 18, Heathcoat discloses that the invention disclosed therein can be incorporated into a vehicle such as a tractor (see paragraphs [0071], [0072], [0103], and [0110] – paragraph [0110] specifically references “tractors”).
With regards to claim 20, Heathcoat discloses that said swash plate actuator comprises a propulsion shaft common to said left and said right swash plates (see at least paragraph [0143]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heathcoat as applied to claims 14 and 17 above, and further in view of U.S. Patent Application Publication No. 2016/0069309 to Takaoka et al. (hereinafter “Takaoka”).
With regards to claims 16 and 19, Heathcoat discloses that the invention taught therein can be incorporated into vehicle types other than zero turn mowers (see paragraph [0072]), including utility vehicles and tractors (see paragraphs [0103] and [0110]). Still, Heathcoat fails to explicitly disclose that the other vehicle type/utility vehicle/tractor comprises a harvester.
However, Takaoka teaches of an invention incorporated onto a hydrostatic transmission mechanism vehicle (see FIG. 2 as well as paragraph [0033]). While Takaoka generally depicts a zero turn/radius mower, the reference also teaches that other working implements may be incorporated onto the vehicle in substitution of the mower, such as a harvester, and that all the various work equipment is equivalent in the sense of work/utility vehicles (see paragraph [0055]).
Accordingly, it would have been obvious to one skilled in the art, at the time of filing, to substitute a harvester for the mower unit in Heathcoat in view of the explicit teachings of both Heathcoat (teaching that vehicle types other than zero turn/radius mowers, including utility vehicles and tractors, may be utilized with the invention taught therein as described in paragraphs [0103] and [0110]) as well as the teachings of Takaoka which describes the equivalence of various work vehicles having interchangeable implements detailed in paragraph [0055] so to provide a multi-purpose vehicle having a plurality of functions therefore eliminating the need of a user purchasing multiple vehicle types.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record discloses, teaches, or suggests a method of steering a vehicle having at least a left wheel and a right wheel oppositely disposed, torque being applied to said left wheel by a left hydraulic pump having a left swash plate, torque being applied to said right wheel by a right hydraulic pump having a right swash plate, said method comprising: measuring a left swash plate angle of said left swash plate; measuring a right swash plate angle of said right swash plate; comparing said left swash plate angle to said right swash plate angle; comparing said left swash plate angle to a left angle threshold if said left swash plate angle is greater than said right swash plate angle; comparing said right swash plate angle to a right angle threshold if said right swash plate angle is greater than said left swash plate angle; reducing said left swash plate angle if said left swash plate angle is equal to or greater than said left angle threshold; reducing said right swash plate angle if said right swash plate angle is equal to or greater than said right angle threshold; and repeating said measuring, comparing and reducing steps. More specifically, while prior art exists which generally describes measuring a swash plate angle and comparing the same to an angle threshold before taking steps to adjust the same in view of the threshold, none of the prior art of record discloses, teaches, or suggests all of the claimed steps in addition to comparing the left swash plate angle to said right swash plate angle and comparing a swash plate angle to the angle threshold if the particular swash plate angle was greater than the other swash plate angle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant should observe the prior art cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conan Duda whose telephone number is (313)446-4845. The examiner can normally be reached Monday through Friday 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONAN D. DUDA/
Examiner
Art Unit 3611



/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618